April 24, 2013 Western Reserve Life Assurance Co. of Ohio 570 Carillon Parkway St. Petersburg, FL33716 RE:WRL Series Life Account WRL Financial Freedom Builder File Nos. 333-23359/811-4420 To The Board of Directors: This opinion is furnished in connection with the filing by Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) of Post-Effective Amendment No. 20 (the “Amendment”) to the Registration Statement on Form N-6 for the WRL Financial Freedom Builder, a flexible premium variable life insurance policy (the "Policy").(This product is not available for new sales so Appendix A is no longer included in the prospectus.) The form of the Policy was prepared under my direction, and I am familiar with the Registration Statement and Exhibits thereof. In my opinion: 1) the rate structure of the Policy has not been designed, and the assumptions for the illustrations (including sex, age, rating classification, and premium amount and payment schedule) have not been selected, so as to make the relationship between premiums and benefits, as shown in the illustrations, appear to be materially more favorable than for other prospective purchasers with different assumptions; and 2) any illustrations represent a rating classification, premium payment amount, and issue age that are fairly representative of Policies sold. I hereby consent to use of this opinion as an exhibit to the Amendment and to the reference to my name under the heading "Experts" in the Statement of Additional Information. This document is intended exclusively for the purpose of documenting the above stated consents.This document may not be appropriate for other purposes. Very truly yours, /s/Lorne Schinbein Lorne Schinbein Vice President and Managing Actuary
